              Case 2:17-cv-01568-JCC Document 77 Filed 06/17/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9      IN RE ZILLOW GROUP, INC.                            Master File No.: C17-1568-JCC
        SHAREHOLDER DERIVATIVE
10
        LITIGATION                                          MINUTE ORDER
11

12      THIS DOCUMENT RELATES TO: ALL
        ACTIONS
13

14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulation and proposed order
18   regarding scheduling (Dkt. No. 76). Having thoroughly reviewed the stipulation and the relevant
19   record, the Court hereby ORDERS:
20          1. The deadline to complete fact discovery is extended to October 29, 2021;
21          2. The deadline to complete expert discovery shall be December 22, 2021;
22          3. The dispositive motions deadline is extended to February 4, 2022;
23          4. The parties shall file oppositions to any summary judgment motions by April 1, 2022;
24          5. The parties shall file reply briefs in further support of their summary judgment
25              motions by May 6, 2022;
26          6. Trial is continued to August 8, 2022 at 9:30 a.m.;


     MINUTE ORDER
     C17-1568-JCC
     PAGE - 1
            Case 2:17-cv-01568-JCC Document 77 Filed 06/17/21 Page 2 of 2




 1        7. The proposed pretrial order is due on July 8, 2022; and

 2        8. Trial briefs and voir dire/jury instructions are due on July 25, 2022.

 3        DATED this 17th day of June 2021.

 4                                                        William M. McCool
                                                          Clerk of Court
 5
                                                          s/Paula McNabb
 6
                                                          Deputy Clerk
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1568-JCC
     PAGE - 2
